DETAILED ACTION
This Office Action is in response to the original application filed on 07/30/2019. Claims 1-20 are pending, of which, claims 1, 16, and 20 are presented in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 07/30/2019 are accepted.

Specification
The specification submitted on 07/30/2019 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pub. No. 2015/0149704), hereinafter Lee, in view of Krishnaswamy et al. (U.S. Pub. No. 2009/0164525), hereinafter Krishnaswamy .
 
Regarding independent claim 1, Lee teaches a method comprising: receiving a first request to update an original data value in a first row in a database table in a database system, the first row including a database table key; (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update) for a database manipulation workload to create one or more transactions for updating a record or records of a table managed by the main memory-based DBMS. Examiner interprets that some kind of key is used to identify the record of a table to be updated.)
writing an updated data value to a second row in a staging table in the database system, the updated data value corresponding with the original data value, the second row including the database table key; (Lee, [0017]-[0018], discloses transaction logging of a main memory-based DMBS using “write ahead log” (WAL) protocol where all modifications of an uncommitted transaction are written to an undo log before they are applied to non-volatile storage. Lee, [0023], discloses transaction log entries for each transaction can be stored to a private log buffer in the context of a number of data changes in one or more tables. The transaction log entries stored to a private log buffer can in turn be flushed to a global log buffer at the end of the statement relating to that transaction and then flushed to non-volatile storage during a commit operation. Examiner interprets that the transaction log stores entries of the modifications being done to a record like the values being updated.)
replacing the original data value in the database table with a corresponding replacement value, the replacement value being determined based on a value replacement update function that takes as input the updated data value; (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. Examiner interprets that executing the data manipulation statement like an update would replace the original value of the record with the inputted update data value.) and
However, Lee does not explicitly teach maintaining in the staging table a record value for reversing the update to the database table.
On the other hand, Krishnaswamy teaches maintaining in the staging table a record value for reversing the update to the database table. (Krishnaswamy, Fig. 2 and [0020]-[0021], discloses an amount of memory space is allocated for undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction.)
The undo records of Krishnaswamy can be the undo logs of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the database transaction system of Lee to incorporate the teachings of undo records of Krishnaswamy because both address the same field of database management systems utilizing undo logs and by incorporating Krishnaswamy into the Lee provides the database transaction system with undo records containing previous values.
One of ordinary skill in the art would be motivated to do so as to provide a way to recover only a single row of a single table instead of having the entire database system replaced with a backup copy, as taught by Krishnaswamy [0007].
 
Regarding claim 2, Lee, in view of Krishnaswamy, teaches the method recited in claim 1, the method further comprising: receiving a second request to reverse the update to the database table. (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Undo command) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time.)
 
Regarding claim 3, Lee, in view of Krishnaswamy, teaches the method recited in claim 2, the method further comprising: determining a restored data value for the first row by applying a value replacement restore function that takes as input the record value.  (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Undo command) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction. Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time.)
 
Regarding claim 4, Lee, in view of Krishnaswamy, teaches the method recited in claim 3, wherein the value replacement restore function is an inverse of the value replacement update function.  (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction. Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time. Examiner interprets a flashback command that undoes changes as a value replacement restore function (e.g. undo/flashback command) that is an inverse of the value replacement update function (e.g. update command).) 
 
Regarding claim 5, Lee, in view of Krishnaswamy, teaches the method recited in claim 3, the method further comprising: replacing the updated data value in the database table with the restored data value.  (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Undo command) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction. Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time.)
 
Regarding claim 6, Lee, in view of Krishnaswamy, teaches the method recited in claim 1, the method further comprising: receiving and executing a third request to update the updated data value, the third request occurring after the receipt of the first request and prior to the receipt of the second request. (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update and Undo command) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time. Examiner interprets that the transactions introduced into the specified database object prior to the flashback statement as including a third request after the first and before the second request (i.e. flashback statement).)
 
Regarding claim 7, Lee, in view of Krishnaswamy, teaches the method recited in claim 1, wherein the first request included in a designated database transaction, (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update) for a database manipulation workload to create one or more transactions for updating a record or records of a table managed by the main memory-based DBMS.) and wherein the staging table includes only values associated with the designated database transaction. (Lee, [0017]-[0018], discloses transaction logging of a main memory-based DMBS using “write ahead log” (WAL) protocol where all modifications of an uncommitted transaction are written to an undo log before they are applied to non-volatile storage. Lee, [0023], discloses transaction log entries for each transaction can be stored to a private log buffer in the context of a number of data changes in one or more tables. The transaction log entries stored to a private log buffer can in turn be flushed to a global log buffer at the end of the statement relating to that transaction and then flushed to non-volatile storage during a commit operation. Examiner interprets that the transaction log stores entries of the modifications being done to a record like the values being updated. In combination, Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table.)
 
Regarding claim 9, Lee, in view of Krishnaswamy, teaches the method recited in claim 1, wherein the staging table is implemented as a temporal database that stores values associated with a succession of changes to the database table. (Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction. Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time.)
 
Regarding claim 10, Lee, in view of Krishnaswamy, teaches the method recited in claim 9, the method further comprising: receiving a second request to reverse the update to the database table; and determining a restored data value for the first row by applying a value replacement restore function that takes as input a plurality of the values stored in the temporal database. (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update and Undo command) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction. Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time.)
 
Regarding claim 13, Lee, in view of Krishnaswamy, teaches the method recited in claim 1, wherein the value replacement update function also takes as input the original data value, and wherein the value replacement update function swaps the original and updated data values. (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Undo command) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time.)
 
Regarding independent claim 16, Lee teaches a database system implemented using a server system, (Lee, Fig. 3 and [0027], discloses an in-memory relational database server) the database system configurable to cause:
receiving a first request to update an original data value in a first row in a database table in a database system, the first row including a database table key; (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update) for a database manipulation workload to create one or more transactions for updating a record or records of a table managed by the main memory-based DBMS. Examiner interprets that some kind of key is used to identify the record of a table to be updated.)
writing an updated data value to a second row in a staging table in the database system, the updated data value corresponding with the original data value, the second row including the database table key; (Lee, [0017]-[0018], discloses transaction logging of a main memory-based DMBS using “write ahead log” (WAL) protocol where all modifications of an uncommitted transaction are written to an undo log before they are applied to non-volatile storage. Lee, [0023], discloses transaction log entries for each transaction can be stored to a private log buffer in the context of a number of data changes in one or more tables. The transaction log entries stored to a private log buffer can in turn be flushed to a global log buffer at the end of the statement relating to that transaction and then flushed to non-volatile storage during a commit operation. Examiner interprets that the transaction log stores entries of the modifications being done to a record like the values being updated.)
replacing the original data value in the database table with a corresponding replacement value, the replacement value being determined based on a value replacement update function that takes as input the updated data value; (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. Examiner interprets that executing the data manipulation statement like an update would replace the original value of the record with the inputted update data value.) and
However, Lee does not explicitly teach maintaining in the staging table a record value for reversing the update to the database table.
On the other hand, Krishnaswamy teaches maintaining in the staging table a record value for reversing the update to the database table. (Krishnaswamy, Fig. 2 and [0020]-[0021], discloses an amount of memory space is allocated for undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction.)
The undo records of Krishnaswamy can be the undo logs of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the database transaction system of Lee to incorporate the teachings of undo records of Krishnaswamy because both address the same field of database management systems utilizing undo logs and by incorporating Krishnaswamy into the Lee provides the database transaction system with undo records containing previous values.
One of ordinary skill in the art would be motivated to do so as to provide a way to recover only a single row of a single table instead of having the entire database system replaced with a backup copy, as taught by Krishnaswamy [0007].
 
Regarding claim 17, Lee, in view of Krishnaswamy, teaches the database system recited in claim 16, wherein the database system is further configurable to cause: receiving a second request to reverse the update to the database table; and determining a restored data value for the first row by applying a value replacement restore function that takes as input the record value; and replacing the updated data value in the database table with the restored data value. (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Undo command) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction. Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time.)
 
Regarding claim 18, Lee, in view of Krishnaswamy, teaches the database system recited in claim 17, wherein the value replacement restore function is an inverse of the value replacement update function.  (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction. Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time. Examiner interprets a flashback command that undoes changes as a value replacement restore function (e.g. undo/flashback command) that is an inverse of the value replacement update function (e.g. update command).) 
 
Regarding claim 19, Lee, in view of Krishnaswamy, teaches the database system recited in claim 16, wherein the database system is further configurable to cause: receiving and executing a third request to update the updated data value, the third request occurring after the receipt of the first request and prior to the receipt of the second request. (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update and Undo command) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Krishnaswamy, Fig. 2 and [0020]-[0021], discloses undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Krishnaswamy, Fig. 3 and [0023]-[0028], discloses receiving a flashback command that undoes a database object back to a previous state. The flashback module reverses the changes introduced into the specified database object chronologically starting from the changes introduced immediately before the issuance of the flashback statement and ending with the changes introduced immediately after the flashback time. Examiner interprets that the transactions introduced into the specified database object prior to the flashback statement as including a third request after the first and before the second request (i.e. flashback statement).)
 
Regarding independent claim 20, Lee teaches a computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, (Lee, [0006] and [0038], discloses a computer systems that include one or more processors and one or more memories which can include a computer-readable medium storing machine instructions non-transitorily to provide machine instructions and/or data to the processor.) the program code comprising instructions configurable to cause:
receiving a first request to update an original data value in a first row in a database table in a database system, the first row including a database table key; (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update) for a database manipulation workload to create one or more transactions for updating a record or records of a table managed by the main memory-based DBMS. Examiner interprets that some kind of key is used to identify the record of a table to be updated.)
writing an updated data value to a second row in a staging table in the database system, the updated data value corresponding with the original data value, the second row including the database table key; (Lee, [0017]-[0018], discloses transaction logging of a main memory-based DMBS using “write ahead log” (WAL) protocol where all modifications of an uncommitted transaction are written to an undo log before they are applied to non-volatile storage. Lee, [0023], discloses transaction log entries for each transaction can be stored to a private log buffer in the context of a number of data changes in one or more tables. The transaction log entries stored to a private log buffer can in turn be flushed to a global log buffer at the end of the statement relating to that transaction and then flushed to non-volatile storage during a commit operation. Examiner interprets that the transaction log stores entries of the modifications being done to a record like the values being updated.)
replacing the original data value in the database table with a corresponding replacement value, the replacement value being determined based on a value replacement update function that takes as input the updated data value; (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. Examiner interprets that executing the data manipulation statement like an update would replace the original value of the record with the inputted update data value.) and
However, Lee does not explicitly teach maintaining in the staging table a record value for reversing the update to the database table.
On the other hand, Krishnaswamy teaches maintaining in the staging table a record value for reversing the update to the database table. (Krishnaswamy, Fig. 2 and [0020]-[0021], discloses an amount of memory space is allocated for undo records containing information about changes introduced into database objects. The changes introduced by each committed transaction are stored in the appropriate undo records associated with the transaction and the changed object. The undo record identifies changes introduced into the table by each transaction modifying the table. Examiner notes that the undo records in the table include the object id and old value changed by the transaction.)
The undo records of Krishnaswamy can be the undo logs of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the database transaction system of Lee to incorporate the teachings of undo records of Krishnaswamy because both address the same field of database management systems utilizing undo logs and by incorporating Krishnaswamy into the Lee provides the database transaction system with undo records containing previous values.
One of ordinary skill in the art would be motivated to do so as to provide a way to recover only a single row of a single table instead of having the entire database system replaced with a backup copy, as taught by Krishnaswamy [0007].
 
 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Krishnaswamy, and further in view of Kulkarni et al. (U.S. Pub. No. 2018/0060377), hereinafter Kulkarni.
 
Regarding claim 8, Lee, in view of Krishnaswamy, teaches all the limitations as set forth in the rejection of claim 1 above. However, Lee, in view of Krishnaswamy, does not explicitly teach the method recited in claim 1, wherein the staging table is created after receiving the first request. 
On the other hand, Turnbull teaches wherein the staging table is created after receiving the first request. (Kulkarni, [0052], discloses a change log as a collection of previous versions of data for a particular transaction (emphasis added) which include undo records that are linked together as a chain. Each undo record may store an image of data prior to the data being changed. If the particular transaction fails to commit, undo records may be used to restore the previous versions of data. If the particular transaction commits, change log and/or undo records may be deleted. Examiner interprets that the change log is associated with a particular transaction as the change log (i.e. staging table) is only for that transaction/request so the change log is created after receiving the transaction/request.)
The change log with undo records of Kulkarni can be the undo logs of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the database transaction system of Lee to incorporate the teachings of undo records of Kulkarni because both address the same field of database management systems utilizing undo logs and by incorporating Kulkarni into the Lee provides the database transaction system with creating change/undo logs after a request is received.
One of ordinary skill in the art would be motivated to do so as to provide a way that enables quickly determining whether changes are committed while minimizing the overhead involved in making the determination, as taught by Kulkarni [0006].
 

 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Krishnaswamy, and further in view of Turnbull (U.S. Pub. No. 2013/0312097).
 
Regarding claim 11, Lee, in view of Krishnaswamy, teaches all the limitations as set forth in the rejection of claim 1 above. However, Lee, in view of Krishnaswamy, does not explicitly teach the method recited in claim 1, the method further comprising: determining whether to execute the first request by evaluating the first request based on one or more heuristics, the evaluation of the first request resulting in a risk level associated with the first request.
On the other hand, Turnbull teaches determining whether to execute the first request by evaluating the first request based on one or more heuristics, the evaluation of the first request resulting in a risk level associated with the first request. (Turnbull, Fig. 5 and [0072]-[0077], discloses upon receiving a request by a client, the system determines a reputation score of the requesting client based on policies defined to analyze behavior of the client and to measure the types of number of perceived risky activities performed by the client. A client having a bad reputation or a reputation level below a predefined level may be defined as a malicious/or risky resource and requests from these malicious resources are avoided and prevented by the system.)
The requests of Turnbull can be the requests of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the database transaction system of Lee to incorporate the teachings of reputation monitoring of Turnbull to provide the database transaction system the ability to prevent execution of risky requests.
One of ordinary skill in the art would be motivated to do so as to provide new and more effective techniques for detection of malicious resources in a network, as taught by Turnbull [0009].
 
Regarding claim 12, Lee, in view of Krishnaswamy and Turnbull, teaches the method recited in claim 11, wherein the original data value is replaced when the risk level does not exceed a designated threshold. (Lee, [0022], discloses one or more database clients can use data manipulation language (DML) statements (e.g. Update) for a database manipulation workload to create one or more transactions for updating a record. Lee, [0029], discloses requests received from the database clients executed by a set of request processing and execution control components. Data manipulation statements can be forwarded to an optimizer, which creates an optimized execution plan that is provided to an execution layer. In combination, Turnbull, Fig. 5 and [0072]-[0077], discloses upon receiving a request by a client, the system determines a reputation score of the requesting client based on policies defined to analyze behavior of the client and to measure the types of number of perceived risky activities performed by the client. A client having a bad reputation or a reputation level below a predefined level may be defined as a malicious and/or risky resource and requests from these malicious resources are avoided and prevented by the system. Examiner interprets that if the system determines that the client is not a malicious and/or risky resource then the system would not prevent the execution of the request.)
 
 
 
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Krishnaswamy, and further in view of Dutta et al. (U.S. Pub. No. 2015/0254286), hereinafter Dutta.
 
Regarding claim 14, Lee, in view of Krishnaswamy, teaches all the limitations as set forth in the rejection of claim 1 above. However, Lee, in view of Krishnaswamy, does not explicitly teach the method recited in claim 1, wherein the database table is stored in a dynamic schema database, and wherein the first row is associated with a first entity definition that defines a data type for the original data value, and wherein the database table includes a third row associated with a second entity definition that differs from the first entity definition. (Dutta, [0031], discloses a query generator to efficiently obtain multi-tenant data from a database by considering the identity of the user requesting a particular function (e.g. Update and Undo commands), and then builds and executes queries to the database. Dutta, [0037]-[0039], discloses all custom entity data rows are stored in a single multi-tenant custom entity table including an ORG ID column and ENTITY ID column. The ORG ID column is used to store a tenant identifier for the data entries (rows) in the custom entity table to distinguish among the various tenants populating the custom entity table. Dutta, [0041]-[0042], discloses an entity definition table having a plurality of metadata entries corresponding to the different database objects. One entity definition table is used to support the plurality of different organizations in a multi-tenant database system. The entity definition table includes an ENTITY DEFINITION ID and an ORG ID column containing the tenant identifier.)
Lee, [0031], discloses that the system can be a multi-tenant systems. The multi-tenant data of Dutta can be the multi-tenant systems of Lee. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the database transaction system of Lee to incorporate the teachings of multi-tenant custom entity tables of Dutta because both address the same field of multi-tenant database systems and by incorporating Dutta into the Lee provides the database transaction system dynamic schemas to database tables using entity definitions.
One of ordinary skill in the art would be motivated to do so as to provide new custom objects without the user needing to rework any associated applications and customizations to refer to the new custom object, as taught by Dutta [0005].
 
Regarding claim 15, Lee, in view of Krishnaswamy and Dutta, teaches the method recited in claim 1, wherein the database table is stored in a multitenant database, (Lee, [0031], discloses that the system can be a multi-tenant systems.) and wherein the first row includes an organization identifier. (Dutta, [0037]-[0039], discloses all custom entity data rows are stored in a single multi-tenant custom entity table including an ORG ID column and ENTITY ID column. The ORG ID column is used to store a tenant identifier for the data entries (rows) in the custom entity table to distinguish among the various tenants populating the custom entity table. Dutta, [0041]-[0042], discloses an entity definition table having a plurality of metadata entries corresponding to the different database objects. One entity definition table is used to support the plurality of different organizations in a multi-tenant database system. The entity definition table includes an ENTITY DEFINITION ID and an ORG ID column containing the tenant identifier.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165